Citation Nr: 0118103	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  98-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for left knee patella 
tendonitis with degenerative arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran had active duty from March 1983 to November 1989.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The veteran requested and was scheduled to appear at a Travel 
Board hearing before a Member of the Board at the RO in June 
2001.  However, in a May 2001 letter, the veteran advised 
that he was unable to attend the hearing and requested that 
such hearing be rescheduled.  Upon review, the Board notes 
that the veteran requested videoconference hearing with the 
Board; however, in his May 2001 letter, the veteran stated 
that he wanted "a hearing before the BVA the next time it 
convenes in Nashville."  While it is clear that the veteran 
desires a hearing before the Board, it is not clear whether 
he wants a Travel Board or video hearing.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In view of the foregoing, this case is REMANDED for the 
following:

The RO should clarify whether the veteran 
wants a Travel Board hearing or a 
videoconference hearing.  The RO should 
then schedule the veteran for a personal 
hearing before a Member of the Board at 
the RO.  A copy of the notice to the 
veteran and his representative of the 
scheduling of the hearing should be 
placed in the record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





